Order entered July 5, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00680-CV

                               JENNIFER OLSON, Appellant

                                              V.

                                  NEVRO CORP., Appellee

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-19-03225

                                          ORDER
       This is an accelerated from an order granting a temporary injunction. See TEX. CIV.

PRAC. & REM. CODE ANN. § 51.014(a)(4). The clerk’s record is overdue. Felicia Pitre, Dallas

County District Clerk, has notified the Court that the clerk’s record has been prepared and will

be filed once appellant pays the fee. On June 16, 2019, appellant filed a “Sworn Record.” She

asserts this is acceptable as this is an accelerated appeal. See TEX. R. APP. P. 28.1(e). Rule

28.1(e) provides that this Court may hear an accelerated appeal on “sworn and uncontroverted

copies of [the original] papers.” See id; Roma Indep. Sch. Dist. v. Guillen, No. 04-13-00133-CV,

2013 WL 684781, at *1 (Tex. App.—San Antonio Feb. 25, 2013, pet. denied) (on party’s

motion, appeal expedited and submitted on sworn record).
           Appellant has not requested that this appeal be expedited and this Court sees no reason

for doing so. Accordingly, we STRIKE the Sworn Record filed on June 16, 2019. We ORDER

Ms. Pitre to file, by July 15, 2019, either the clerk’s record or written verification that appellant

has not paid the clerk’s fee. We caution appellant that if the Court receives written verification

of no payment, the Court may dismiss the appeal for want of prosecution. See TEX. R. APP. P.

37.3(b).

           We DIRECT the Clerk of this Court to send a copy of this order to Ms. Pitre and all

parties.




                                                      /s/     ROBERT D. BURNS, III
                                                              CHIEF JUSTICE